  
 
IB 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5773 
 
AN ACT 
To designate the Federal building located at 6401 Security Boulevard in Baltimore, Maryland, commonly known as the Social Security Administration Operations Building, as the Robert M. Ball Federal Building. 
 
 
1.DesignationThe Federal building located at 6401 Security Boulevard in Baltimore, Maryland, commonly known as the Social Security Administration Operations Building, shall be known and designated as the Robert M. Ball Federal Building. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the Federal building referred to in section 1 shall be deemed to be a reference to the Robert M. Ball Federal Building. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
